 
 
I 
112th CONGRESS 2d Session 
H. R. 6335 
IN THE HOUSE OF REPRESENTATIVES 
 
August 2, 2012 
Ms. Lee of California (for herself, Mr. Polis, Mr. Farr, Mr. Stark, Mr. Hinchey, Mr. Blumenauer, Mr. Honda, Mr. Frank of Massachusetts, and Mr. McGovern) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Controlled Substances Act so as to exempt real property from civil forfeiture due to medical-marijuana-related conduct that is authorized by State law. 
 
 
1.Short titleThis Act may be cited as the States’ Medical Marijuana Property Rights Protection Act. 
2.FindingsCongress makes the following findings: 
(1)17 States and the District of Columbia have, through ballot measure or legislative action, approved the use of marijuana for medical purposes when recommended by a physician. 
(2)Marijuana has long-established medical uses as an effective treatment for conditions that include HIV/AIDS, multiple sclerosis, arthritis, gastro-intestinal disorders, chronic pain, and others as well.  
3.Civil forfeiture exemption for marijuana facilities authorized by State lawParagraph (7) of section 511(a) of the Controlled Substances Act (21 U.S.C. 881(a)(7)) is amended— 
(1)by striking (7) All and inserting (7)(A) Except as provided in subparagraph (B), all; and 
(2)by adding at the end the following: 
 
(B)No real property, including any right, title, and interest in the whole of any lot or tract of land and any appurtenances or improvements, shall be subject to forfeiture under subparagraph (A) due to medical marijuana-related conduct that is authorized by State law..  
 
